Citation Nr: 1145546	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-24 699	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to accrued benefits based on a claim for an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an original grant of service connection.

2.  Entitlement to accrued benefits based on a claim for entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The Veteran was on active duty from August 1960 to May 1981, when he retired from the US Army as a Master Sergeant.  He passed away in March 2006; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama.  

The issue of entitlement to a TDIU, that will be discussed below, has been added to the front cover of this action in accordance with the United States Court of Appeals for Veteran's Claims (Court's) pronouncements in Rice v. Shinseki, 22 Vet. App. 447 (2009).   


FINDINGS OF FACT

1.  At the time of his death, a claim for an increased evaluation for PTSD was pending before the VA.

2.  The appellant's claim for entitlement to accrued benefits was received within one year of the Veteran's death. 

3.  Resolving all reasonable doubt in favor the Veteran, and now the appellant, during the entire appellate time frame until the Veteran's death in March 2006, the Veteran's death primarily resulted in depression, anxiety, difficulties sleeping, social isolation with a strong preference to be alone, and some impairment of concentration.  For the time period in question, the average Global Assessment of Functioning (GAF) score is 50.  

4.  At the time of his death, service connection was in effect for PTSD, the residuals of a partial laminectomy, foraminotomy, and diskectomy on the left at L5-S1, tinnitus, and bilateral hearing loss, for a combined evaluation of 60 percent. 

5.  Evidence on file at the date of the Veteran's death does not show that the appellant was unable to obtain and maintain gainful employment solely because of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no higher, for PTSD, on appeal from an initial grant of service connection, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 2.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a TDIU rating, for accrued purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7, 4.16, 4.19. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, the appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In a letter dated in August 2006, the appellant was apprised generally of the information and evidence necessary to establish her claim for accrued benefits; of the evidence that VA would seek to provide; and of the information and evidence that she was expected to provide.  To the extent there was any error, the appellant was informed in the March 2007 rating decision and the subsequent statement of the case of the specific rating criteria used in the evaluation of and increased rating for PTSD for the purposes of accrued benefits.  Based on the notices provided by the RO to the appellant including the notice letter, rating decision, and the SOC, she is reasonably expected to understand the types of evidence that would support her claim for accrued benefits.  Accordingly, any errors in the notice provided are considered harmless. 

II.  Accrued Benefits

The appellant, the Veteran's wife, is claiming entitlement to accrued benefits.  Governing law and regulations provide that, upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties.  38 U.S.C.A. §5121(a) (West 2002); 38 C.F.R. §3.1000(a) (2011).  [A revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amended 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date, which is not the case here.]  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2010).

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claim, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the Veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death.")

Therefore, the Board's primary analysis must be one that considers the underlying claim - in this case, the claim of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU.  However, the evidence for consideration must have been constructively in the Veteran's file at the time of his death.  38 C.F.R. § 3.1000 (2011).

At the outset, it is noted that the Veteran died on March [redacted], 2006.  The appellant's claim of entitlement to accrued benefits was received in April 11, 2006.  As such, the timing requirements set forth under 38 U.S.C.A. § 5121(c) has been satisfied.

III.  PTSD - Increased Rating

The Board will now address the merits of the claim.  Again, one of the claims that was pending at the time of the Veteran's death was that of entitlement to a disability evaluation in excess of 30 percent for PTSD, on appeal from an initial grant of service connection.  The record shows that the Veteran had submitted his initial claim for benefits on October 31, 2003.  Following his request for benefits, the appellant underwent a VA psychiatric examination and those results were forwarded to the RO for review.  Upon completion of the review of the examination results along with a review of the appellant's other records, service connection for PTSD was granted in a rating action issued on May 24, 2004.  A 30 percent disability rating was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 (2003), and the effective date was determined to be the date that the Veteran submitted his claim - October 31, 2003.  

The Veteran was subsequently notified of the May 2004 rating action and in response to that notification letter, the Veteran submitted a notice of disagreement (NOD).  That NOD was received at the RO in June 2004; the RO responded with the publication of a statement of the case (SOC) in April 2005.  Upon receipt of the SOC, the Veteran proffered a VA Form 9, Appeal to Board of Veterans' Appeals, in June 2005.  Unfortunately, prior to the Veteran's claim being transferred to the Board for review, he died in March 2006.  Again, the only evidence for consideration under the unique circumstances of this accrued benefits claim is evidence constructively in the Veteran's file at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2011).

As noted above, the Veteran underwent a VA psychiatric examination in February 2004.  A copy of that examination report is of record; it is noted that medical records prior to that date either do not describe the mental disorder or they do not provide sufficient findings with respect to the disability.  The record indicates that for many years between the Veteran's retirement from the Army and the date of the exam, the Veteran had worked for the United States Post Office.  The Veteran reported that he had five children and that he had been married three times.  He admitted that the relationships with all of the parties were rocky because of his irritability, nightmares, short-temper, and flashbacks.  

During the exam, the Veteran complained of flashbacks and nightmares.  He also told the examiner that he experienced depression and had poor concentration.  Upon further examination and questioning, the medical examiner found the following:

. . . The patient is answering questions and tends to isolate himself frequently.  He is hyperalert with increased startle response frequently.  Speech is coherent and relevant.  Mood is nervous and depressed frequently.  Affect is constricted.  He denies hallucinations.  No suicidal or homicidal ideas elicited.  Orientation and memory preserved.  Insight and judgment intact.  The patient is competent to handle funds and personal affairs.

The examiner diagnosed the Veteran as suffering from PTSD and that it was moderately disabling.  A GAF score of 60 was given.  

Contained also in the claims folder are records from private treatment the Veteran received from September 2003 to March 2006.  Of particular note are the GAF scores reported during this time - it was adjudged to be 50.  Also of interest is the overall evaluation from the Veteran for the time period extending from September 2003 to February 2004.  Not only did the examiner repeat many of the findings noted by the VA examiner but he also reported that the Veteran was not getting along with others and was withdrawing from contact with most people.  

Another examination report from June 2005 reported that the appellant was attempting to adjust with others but that he liked to be alone.  It was reported that the Veteran did not have much motivation, that he was irritable, he had difficulty in concentrating, and he was anxious.  A GAF score of 50 was assigned.  The remainder of the medical records address the Veteran's other disabilities.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating, such as the disability in this case, the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for reasons explained below, the Board finds the Veteran's disability is consistent throughout the relevant appellate time period and, therefore, staged ratings are not warranted here.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2011) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In this case, the majority of the medical evidence from 2003 to 2006 revealed GAF scores of 50.  The only exception is the GAF score that was assigned by the VA health care provider in February 2004, which assigned the Veteran with a GAF score of 60.  The Board would also point out that a GAF score of 50 was assigned by the private medical provider after the VA examination of February 2004.  

The DSM-IV provides for a GAF rating of 31 to 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF rating of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Finally, a GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

According to all the medical records, it appears that the Veteran's PTSD was mainly manifested an inability to control anger, flashbacks, nightmares, occasional depression and anxiety, and mild social isolation.  

In evaluating the Veteran's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that the medical evidence of record does not distinguish the symptoms that have been produced by the Veteran's PTSD and the other psychiatric manifestations that may be attributable to a nonservice-connected disorder or disability.  Accordingly, only those symptoms attributable to PTSD will be considered herein. 

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 50 percent, but no higher, for PTSD.  The evidence shows that the appellant had depression, sleep deprivation, nightmares, and irritability.  The Veteran had a decent relationship with his wife but had limited social contact with others.  The record further indicates that the Veteran suffered at least some, if minimal, concentration problems, restricted/constricted affect, and anxiety, but other manifestations were not documented.  In addition, the Veteran's GAF scores ranged from 50 to 60 indicating serious symptoms. 

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the Veteran's overall disability picture, prior to his death, indicates that a 50 percent evaluation, but no higher, should be assigned for PTSD from the date in which the Veteran submitted his claim.  38 C.F.R. § 4.7 (2011).  Hence, the appellant's accrued benefits claim is granted.  

However, it is also the conclusion that the evidence, in no uncertain terms, does not support an evaluation in excess of 50 percent.  During his lifetime, he was not deemed unemployable solely as a result of his PTSD.  Additionally, the Veteran was capable of caring for his physical well-being and he did not complain of hallucinations, delusions, or other thought disorders. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 50 percent rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.  Further, while the benefit of any doubt has been given to the Veteran, and hence the appellant, it is the conclusion of the Board that his request for an evaluation in excess of 50 percent must be denied. 

The Board has also considered whether the Veteran was/is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran, during his lifetime, did not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran required frequent hospitalizations for his mental disorder.  Indeed, it does not appear from the record that he had been hospitalized for this condition.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the Veteran's service-connected PTSD.  There is nothing in the record which suggests that the service-connected disability had markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected PTSD on appeal caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.

IV.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  In a letter from one of the Veteran's private doctors, dated June 2005, the medical care provider insinuated that the Veteran was unable to work.  He provided this general information in the letter that he was describing the Veteran's psychiatric symptoms and manifestations.  Therefore, pursuant to Rice, the Board has jurisdiction over the TDIU claim.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."

In this case, and taking into consideration the Board's above action in granting a 50 percent disability rating for the Veteran's PTSD, the Veteran's disabilities and the disability rating assigned thereto prior to his death are as follows:

PTSD					50 percent
Lower back disability		20 percent
Tinnitus				10 percent
Bilateral hearing loss		0 percent

Using the table found under 38 C.F.R. § 4.25, 50 percent plus 20 percent = 60.  The 60 percent is combined with 10 percent to equal 64 percent.  This number is converted to the nearest degree divisible by 10, which is a 60 percent combined rating.  The combined rating is 60 percent disabling.  Accordingly, during his lifetime, he did not meet the schedular threshold requirement for a TDIU.  38 C.F.R. § 4.16(a) (2011).

Nevertheless, a TDIU, however, may be awarded on an extraschedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2011), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) (2011) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In this case, the claim has never been referred to the Director of Compensation and Pension for extraschedular consideration.  Thus, the question becomes whether the Board should remand this case to the RO/AMC for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

The record reflects that after his retirement from service, the Veteran worked for the US Post Office.  He also attended college.  In October of 2000, the Veteran retired for a second time from his position with the US Post Office.  In the VA examination that was performed in February 2004 in conjunction with his initial PTSD claim, the Veteran told the examiner that while working for the post office, he suffered from back pain, which was service-related, but he also experienced pain in both knees and his feet.  The feet and knee disabilities were not service connected.  Between 2000 and 2006, the Veteran was retired from both the US Army and the post office.  The medical records from this time do not suggest or insinuate that the Veteran's four service-connected disabilities prevented him from obtaining or maintaining gainful employment.  

The Board acknowledges that the Veteran's private medical care provider insinuated, in 2005, that he was unemployable.  However, that same care provider did not specifically attribute the unemployability to any of the four service-connected disorders.  In other words, the record is negative for any suggestions that the Veteran was unemployable as a result of any or all of his service-connected disabilities.  The record does not indicate that, if he so desired, that the Veteran would be unable to procure some type of employment or that his disabilities seriously impaired his ability to work at a sedentary type of job.  

After undergoing a screening colonoscopy in February 2006, a moderately well differentiated invasive adenocarcinoma of the colon was discovered.  He was diagnosed with colon cancer.  He underwent removal of tumor in March of 2006 but shortly after undergoing the surgery, the Veteran's health deteriorated and he passed away on March [redacted], 2006.  

While the Veteran did have some employment impairment due to his service-connected disabilities, the Board finds that the preponderance of the evidence shows that his service-connected disabilities, in and of themselves, were not and are not of such severity as to have precluded his participation in all forms of substantially gainful employment.  Thus, in light of the Veteran's work experience and the medical evidence of record, to include the lack of private or VA medical records suggesting or insinuating that the Veteran was unable to work because of his service-connected disabilities, the Board finds that the evidence does not support the possibility that during his lifetime the Veteran was totally unemployable due to his service-connected disabilities.  As such, the Board concludes that the claim should not be remanded back to the RO/AMC so that the claim may be referred to the Director of Compensation and Pension for an extra-schedular determination.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable. 


ORDER

1.  Entitlement to a 50 percent disability evaluation for PTSD for accrued benefits purposes is granted, from the date of the original claim, subject to the laws and regulations governing monetary awards.

2.  Entitlement to a TDIU rating, for accrued benefits purposes, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


